DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on January 15, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on January 15, 2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 8 and 9, with respect to claim rejections have been considered but are moot because the arguments do not apply to the current rejection. Therefore, the previous claim rejections have been rendered moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 8 and 13 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (USP App. Pub. No. US 2011/0151667 A1), hereinafter as Hwang.

Regarding claim 1, figs. 1A - 6C of Hwang discloses a three-dimensional memory device, comprising:
a substrate (10), having a cell region (CAR) and a periphery region (UWCTR and/or LWCTR);
a first stacked structure (430 region), disposed on the cell region and the periphery region, and having at least one first vertical channel pillar (150 and 157) on the cell region that penetrates through the first stacked structure, wherein the first vertical channel pillar comprises a first conductive plug (157);
a second stacked structure (440 region), located on the first stacked structure, disposed on the cell region and the periphery region, and having at least one second vertical channel pillar (250) on the cell region that penetrates through the second stacked structure, wherein the second vertical channel pillar is in physical contact with the first conductive plug of the first vertical channel pillar (as seen in fig. 6C in CAR region and between 430 and 440 regions); and
an etching stop layer (bottom most 220 in 440 region), located between the first stacked structure and the second stacked structure, disposed on the cell region and extends onto the periphery region, and surrounding a lower portion of the second vertical channel pillar (a lower portion of 250 in 440 region down into bottom most 220).

Regarding claim 2, Hwang discloses the three-dimensional memory device of claim 1, further comprising:
an insulating liner (top most 120 in 430 region), disposed between the etching stop layer and the first stacked structure and covering a portion of the first stacked structure (top most 120 covers a 

Regarding claim 3, Hwang discloses the three-dimensional memory device of claim 2, further comprising:
an insulating buffer layer (260), disposed on the insulating liner (260 is on top most 120 with intervening materials between as seen in fig. 6C) and aside the etching stop layer (260 is on right side of bottom most 220 as seen in fig. 6C).

Regarding claim 4, Hwang discloses the three-dimensional memory device of claim 2, wherein a thickness of the etching stop layer (horizontal dimension of bottom most 220 as seen in fig. 6C) is at least two times a thickness of the insulating liner (vertical dimension of top most 120 as seen in fig. 6C).

Regarding claim 5, Hwang discloses the three-dimensional memory device of claim 1, wherein the first stacked structure comprises a plurality of first insulating layers (100, 120) and a plurality of first gate layers (430, at least two of 431 - 436) stacked alternately, the second stacked structure comprises a plurality of second insulating layers (200, 220) and a plurality of second gate layers (440, at least two of 441 - 446) stacked alternately, and portions of the first gate layers and the second gate layers protruding from the cell region form a staircase structure on the cell region (as seen in fig. 6C, where 430 and 440 protrudes beyond CAR and into UWCTR and/or LWCTR).

Regarding claim 6, Hwang discloses the three-dimensional memory device of claim 5, wherein a thickness of the etching stop layer (horizontal dimension of bottom most 220 as seen in fig. 6C) is 

Regarding claim 7, Hwang discloses the three-dimensional memory device of claim 5, further comprising:
a plurality of first contacts (510 and/or 450), located on the periphery region and electrically connected to the first gate layers (510 and/or 450 in LWCTR as seen in fig. 6C); and
a plurality of second contacts (510), located on the periphery region and electrically connected to the second gate layers (510 in UWCTR as seen in fig. 6C).

Regarding claim 8, Hwang discloses the three-dimensional memory device of claim 1, wherein a material of the etching stop layer comprises oxide, nitride, or oxynitride (¶ 84).

Regarding claim 13, Hwang discloses the three-dimensional memory device of claim 1, wherein the first stacked structure comprises a plurality of first insulating layers s (100, 120) and a plurality of first gate layers (430, at least two of 431 - 436) stacked alternately, and distances of the first gate layers protruding from the cell region are decreased as the first gate layers are gradually away from the substrate (as seen in fig. 6C);
the second stacked structure comprises a plurality of second insulating layers (200, 220) and a plurality of second gate layers (440, at least two of 442 - 446) stacked alternately, and distances of the second gate layers protruding from the cell region are decreased as the second gate layers are gradually away from the substrate (as seen in fig. 6C); and
a distance of the etching stop layer (horizontal dimension of bottom most 220) protruding from the cell region is between a distance of the adjacent first gate layer (horizontal dimension of 436) 

Regarding claim 14, Hwang discloses the three-dimensional memory device of claim 1, wherein the first vertical channel pillar comprises:
a first charge storage structure (410), disposed on a sidewall of a first opening (140) that penetrates through the first stacked structure;
a first insulating pillar (155), disposed in the first opening;
a first channel layer (150), disposed between the first charge storage structure and the first insulating pillar; and
a first conductive plug (157), disposed on the first insulating pillar and in contact with the first channel layer (as seen in fig. 6C).

Regarding claim 15, Hwang discloses the three-dimensional memory device of claim 1, wherein the second vertical channel pillar comprises:
a second charge storage structure (410), disposed on a sidewall of a second opening (240) that penetrates through the second stacked structure;
a second insulating pillar (255), disposed in the second opening;
a second channel layer (250), disposed between the second charge storage structure and the second insulating pillar; and
a second conductive plug (257), disposed on the second insulating pillar and in contact with the second channel layer (as seen in fig. 6C).

Allowable Subject Matter
s 9 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the claimed etching stop layer material of claim 9 in combination with its dependent claim(s). Claims 10 - 12 depend from claim 9.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818